Citation Nr: 1524037	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery associated with Parkinson's disease.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He also had an unverified period of service in the Reserve until 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  A current diagnosis of kidney cancer is not of record.

2.  There is no probative evidence of record that the Veteran was exposed to herbicides during service or that his Parkinson's disease is etiologically related to his active duty service.  

3.  The surgeries that form the basis of the Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 were related to his Parkinson's disease, which is not a service-connected disability.  

4.  The Veteran is not service-connected for any disability; therefore, entitlement to a TDIU is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer have not been met.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a temporary total rating based on the need for convalescence following surgery have not been met.  38 C.F.R. § 4.30 (2014).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this involving the claims for entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgery associated with Parkinson's disease and entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

In regards to the claims for entitlement to service connection for kidney cancer and Parkinson's disease, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2010.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2011.  

The duty to assist was also met in this case.  All identified private treatment records have been obtained and associated with the file and unsuccessful efforts were made to obtain the Veteran's service treatment records and records from the Social Security Administration (SSA).  See September 2011 memorandum; April 2013 facsimile from SSA.  

The Board acknowledges that no medical examination or opinion was obtained in conjunction with the claims for entitlement to service connection for kidney cancer and Parkinson's disease.  It finds, however, that no examination or opinion is needed because there is no evidence the Veteran has been diagnosed with kidney cancer at any time since filing his claim, and no assertion or evidence of in-service occurrence of Parkinson's disease.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran who served in the Republic of Vietnam during the Vietnam era or who served with a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, which includes Parkinson's disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for kidney cancer and Parkinson's disease, which he contends are the result of his exposure to herbicide agents during service.  He initially asserted that he went to the Republic of Vietnam while on leave.  See VA Form 21-526 received April 2010.  The Veteran later asserted that he was exposed to herbicides during basic training at Fort Carson, Colorado, while cleaning weapons that had been used in Vietnam, and while stationed at Fort Drum, New York, after being sent to the track park to relocate unmarked 55 gallon drums that were stored at the park, some of which were leaking and partially opened.  See June 2010 VA Form 21-4138.  The Veteran has submitted a document from a VA website showing that Agent Orange was used as a defoliant at Fort Drum in 1959, when 13 drums were sprayed there on four square miles from a helicopter spray device.  

In a June 2010 VA Form 21-0820, the Veteran reported that he was stationed in Germany, not the Republic of Vietnam, that he was unable to get in touch with any of the service members he reportedly visited in Vietnam, and that he was unable to produce any documentation of his reported visits to Vietnam in a "rest and relaxation status."  See also June 2011 statement in support of claim.

The Veteran's service treatment records are not available.  See September 2011 memorandum.  The Veteran, however, does not contend that he was disabled in service, so no such medical records would exist.  See June 2011 statement in support of claim.

The post-service evidence of record establishes that the Veteran was diagnosed with renal cell carcinoma of the left kidney approximately six weeks prior to an August 15, 1989, admission, and that he underwent a radical nephrectomy with regional lymphadenectomy on August 16, 1989.  See records from St. Joseph's Hospital Health Center.  The Veteran was diagnosed with Parkinson's disease in approximately April 2004.  See neurologic consultation conducted by Dr. N.A.A.  

The preponderance of the evidence of record is against the claim for service connection for kidney cancer.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges that the Veteran was diagnosed with renal cell carcinoma of the left kidney in 1989, there is no evidence that he has had kidney cancer at any time since filing his claim for service connection.  See McClain, 21 Vet. App. at 321.  In fact, an April 2010 record from Dr. D.M. indicates that there is no evidence of recurrence.  Without evidence of a current diagnosis of kidney cancer, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence of record is against the claim for service connection for Parkinson's disease on both a presumptive and a direct basis.  

The Board acknowledges the Veteran's assertion that he was exposed to herbicides on several different occasions during service, to include while on leave in Vietnam while he was stationed in Germany, and while stationed at Fort Carson and Fort Drum.  However, there is no probative evidence of record to corroborate the Veteran's contention that he was exposed to herbicides.  The Board also notes that while there is evidence Agent Orange was used at Fort Drum in 1959, the use of the herbicide agent preceded the time frame the Veteran was stationed there.  See service personnel records.  For these reasons, entitlement to service connection for Parkinson's disease cannot be established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, the Veteran can still establish service connection on a direct basis.  See Combee, 34 F.3d at 1042.  Service connection, however, is also not warranted on a direct basis.  While the post-service evidence of record clearly establishes that the Veteran currently has Parkinson's disease, diagnosed in approximately April 2004, there is no probative evidence establishing that it is etiologically related to active service.  See private treatment records.  In the absence of any such evidence, service connection for Parkinson's disease is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


Temporary Total Rating

The Veteran seeks entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following surgery associated with Parkinson's disease.  See June 2010 VA Form 21-0820.  

The applicable laws and regulations provide that a temporary total rating may be assigned for a period of one, two or three months if at least one month of convalescence is necessitated by surgery for a service-connected disability, with such benefits payable from the date of entrance into the hospital or the date of outpatient treatment for the period in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of the total convalescence rating is available up to one year from the initial date of hospitalization.  38 C.F.R. § 4.30(b).

The Veteran has undergone three surgeries related to treatment for Parkinson's disease, namely a left deep brain stimulator lead placement on June 17, 2010; a stereotactic guidance after frame placement and burr hole for right deep brain stimulator into the subthalamic nucleus with microelectrode recording on August 19, 2010; and a bilateral deep brain stimulator lead extension placement and connection of bilateral extensions to left chest battery - with placement of left chest battery on October 4, 2010.  See records from Upstate University Hospital; see also March 2011 letter from Dr. D.M.  

The Board has denied the Veteran's claim for entitlement to service connection for Parkinson's disease.  The surgeries that form the basis of the Veteran's claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 were associated with this disability, and service connection is not in effect for Parkinson's disease.  Given that the regulations pertaining to the assignment of a temporary total rating for convalescence must be for surgery related to a service-connected disability, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (1994).


TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is not service-connected for any disability.  Given that the regulations pertaining to the assignment of a TDIU hinges on whether the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (1994).



ORDER

Service connection for kidney cancer is denied.

Service connection for Parkinson's disease is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery for Parkinson's disease is denied.

Entitlement to a TDIU is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


